McMurray, Chief Judge.
The Supreme Court in St. Paul Fire & Marine Ins. Co. v. Nixon, 252 Ga. 469 (314 SE2d 215) having reversed our judgment in Nixon v. St. Paul Fire & Marine Ins. Co., 166 Ga. App. 38 (303 SE2d 158), that opinion and judgment is hereby vacated and set aside. In that case, in which we followed Flewellen v. Atlanta Cas. Co., 250 Ga. 709 (300 SE2d 673), we reversed the trial court. Based upon the opinion of the Supreme Court in St. Paul Fire & Marine Ins. Co. v. Nixon, 252 Ga. 469, supra, we now affirm the judgment of the trial court.

Judgment affirmed.


Banke, P. J., and Birdsong, J., concur.